                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
JOSE A. AYUSO                 :       Civ. No. 3:17CV00776(AWT)
                              :
v.                            :
                              :
BUTKIEWIEUS, et al.           :       March 11, 2019
                              :
------------------------------x
        RULING ON MOTION TO COMPEL DISCOVERY [Doc. #105]

     Self-represented plaintiff Jose A. Ayuso (“plaintiff”) has

filed a “Motion for Pre-Trial Evidentiary Hearing (In Camera

Review)” seeking in camera review of documents produced by

defendant Lieutenant Roy (“defendant” or “Roy”) in response to

plaintiff’s requests for production (“RFP”) dated July 13, 2018.

Doc. #105. In that motion, plaintiff also seeks production of

additional materials. See id. at 2, 4. Accordingly, the Court

construes plaintiff’s motion as a motion to compel additional

production of documents. Defendant did not object to the motion,

and on January 22, 2019, this Court agreed to conduct the

requested in camera review. See Doc. #114. For the reasons set

forth below, the Court DENIES, in large part, and GRANTS, in

part, plaintiff’s motion to compel [Doc. #105].

I.   Background

     Plaintiff, a prisoner, brings this action pursuant to 42

U.S.C. §1983, alleging violations of the First and Eighth


                                  1
Amendments to the United States Constitution by correctional

officials working at MacDougall Correctional Institute. See

generally Doc. #54. Specifically, plaintiff brings: “(1) [a]

First Amendment retaliation claim ... against defendants

Butkiewieus and Roy and (2) an Eighth Amendment deliberate

indifference claim against defendants Melendez and Bosque

related to the confiscation and retention of the plaintiff’s

eyeglasses[.]” Doc. #43. Plaintiff alleges a violation of his

rights under the First Amendment based on alleged retaliation

against plaintiff for a grievance he filed on January 12, 2015,

in response to a “shakedown” of his cell conducted in December

2014, which resulted in confiscation of his property. See Doc.

#54 at 5, 11. Plaintiff also claims that he was threatened with

the issuance of a disciplinary report, which would result in the

loss of privileges, if plaintiff did not become an informant for

Roy and Butkiewieus. See id. at 6-9, 14. Additional details

regarding plaintiff’s claims are set forth in the Court’s ruling

on plaintiff’s first motion to compel. See Doc. #93 at 1-4.

     As relevant to the instant motion, on July 24, 2018,

counsel for defendant received a set of requests for production

from plaintiff. See Doc. #80 at 22, n.1. Defendant, after an

extension of time was granted, provided his responses and

objections to plaintiff on September 24, 2018. See id. Plaintiff

argued that defendant’s responses were insufficient to meet his

                                2
discovery obligations and filed a motion to compel production of

additional materials. See Doc. #80. Following this Court’s

November 14, 2018, order granting, in part, plaintiff’s first

motion to compel, see Doc. #93, defendant provided plaintiff

with supplemental responses. See Doc. #116; Doc. #117.

              On December 27, 2018, plaintiff filed the instant motion

seeking an in camera review of the supplemental responses

provided by defendant. See Doc. #105. This Court granted

plaintiff’s request for in camera review on January 22, 2019,

absent objection, see Doc. #114, and defendant subsequently

provided the Court with separate redacted and unredacted copies

of all material provided to plaintiff in response to plaintiff’s

July 24, 2018, requests for production, see Doc. #116; Doc.

#117; Doc. #118; Doc. #119. Documents #116 and #117 are copies

of the materials plaintiff received in response to his request

for production; Documents #118 and #119 are unredacted versions,

which have not been provided to plaintiff.1



                                                            
1 When referring to the contents of Doc. #117, Doc. #118, and
Doc. #119, the Court refers to the terminal digits of the Bates
numbers, which appear at the bottom of each page. As to all
other documents, the Court refers to the ECF numbers at the top
of each page. As to Doc. #117, the Court notes that it appears
as though one page of the document Bates numbered 915-939, which
was properly withheld on the basis of attorney-client privilege,
is missing. The Bates numbers in this document are not visible,
so the Court cannot tell exactly which page is missing. The full
contents of that document were provided to the Court in Doc.
#118 at ECF page numbers 72-96, and, as discussed below, the
                                                               3
II.           Legal Standard

              Plaintiff contends that the responses defendant has

produced to date do not satisfy his discovery obligations, and

moves to compel additional production. See generally Doc. #105.

              Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

              Parties may obtain discovery regarding any nonprivileged
              matter that is relevant to any party’s claim or defense
              and proportional to the needs of the case, considering
              the importance of the issues at stake in the action, the
              amount in controversy, the parties’ relative access to
              relevant information, the parties’ resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this
              scope of discovery need not be admissible in evidence to
              be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance [is] on the party seeking discovery.” Bagley v. Yale

Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (citation and

quotation marks omitted), as amended (June 15, 2016).

“‘Relevance’ under Rule 26(b)(1) of the Federal Rules of Civil

Procedure has been construed broadly to include ‘any matter that

bears on, or that reasonably could lead to other matter that

could bear on, any issue that is or may be in the case.’”

Sullivan v. StratMar Sys., Inc., 276 F.R.D. 17, 19 (D. Conn.



                                                            
Court has concluded that that entire document was properly
withheld.
                                                               4
2011) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

351 (1978)). Once the party seeking discovery has demonstrated

relevance, “[t]he party resisting discovery bears the burden of

showing why discovery should be denied.” Cole v. Towers Perrin

Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009).

III. Discussion

              Plaintiff’s motion seeks review of the redacted contents of

documents produced in response to RFP #11 and #14, and alleges

that defendant’s responses to RFP #1, #2, #3, #5, #6, #8, #10,

#15, and #18 are insufficient.2 See generally Doc. #105.

              As a threshold matter, the Court notes that plaintiff

appears to be under the impression that the contents of Doc.

#117, which is defendant’s December 12, 2018, redacted response

to RFP #11 and #14, are intended to be responsive to all of the

July 24, 2018, requests for production. Plaintiff raises

objections to various responses by defendant on the ground that

plaintiff is unable to determine if the responses are complete

due to the heavy redaction. See e.g. Doc. #105 at 3 (noting

concerns related to redaction of documents related to RFP #3,

#5, #6, and #8).

              Defendant has provided plaintiff with additional unredacted

materials, and has both provided and identified documents

                                                            
2 Plaintiff does not seek additional production related to RFP
#4, #7, #9, #12, #13, #16, or #17. See Doc. #105 at 3-5.
                                                               5
specific to the requests for production as to which the Court

granted plaintiff’s fist motion to compel. See generally Doc.

#116 at 75-99. Doc. #117 is responsive only to RFP #11 and #14.

See Doc. #116 at 100. Defendant’s supplemental responses to

other requests for production, made on December 4, 2018, are

contained at pages 75 to 99 of Doc. #116.

     In response to RFP #5, #6, #8, #10, and #18, defendant

states either that he is not in possession of any responsive

materials at all, or that he has provided all responsive

materials in his possession. See Doc. #116 at 78-80, 83. The

Court accepts these representations and finds that no further

response is necessary. See Mirmina v. Genpact LLC, No.

3:16CV00614(AWT)(SALM), 2017 WL 3189027, at * 2 (D. Conn. July

27, 2017) (collecting authorities). Accordingly, plaintiff’s

motion to compel with respect to these requests for production

is DENIED.

     The other outstanding requests for production fall broadly

into two categories. As to both sets of requests, “Defendant Roy

maintains all objections raised in his prior response dated

September 24, 2018.” Id. at 75.

     a. RFP #1, #2, #3, and #15

     As to RFP #1, #2, #3, and #15, defendant has supplemented

his responses, but has not stated whether he has additional

responsive material in his possession, custody, or control, nor

                                  6
whether other responsive material exists. See Doc. #116 at 75-

77, 82. As to these four requests, no privilege log has been

produced.

     As he has been previously advised, defendant cannot merely

assert an objection and withhold relevant material; if he

“asserts a privilege, or seeks to redact materials on the

grounds of safety and security concerns, a privilege log must be

produced.” Doc. #93 at 6-7, 9 (emphasis added). Defendant shall

supplement his responses to RFP #1, #2, #3, and #15 to confirm

whether any additional responsive materials exist, and provide a

privilege log if appropriate.

     Plaintiff also raises specific concerns regarding two

documents, relevant to RFP #1 and #15. See Doc. #105 at 2, 6.

Plaintiff alleges that he was issued a disciplinary report on

December 19, 2014, and that property was taken from him on that

same date, and that a receipt should have been generated

following that confiscation. See id. No such disciplinary report

or property receipt has been produced.

     With respect to RFP #1, the request relevant to the

disciplinary report, plaintiff states: “Defendants produced

records of disciplinary reports, but have not provided the

disciplinary report dated December 19, 2014[.]” Doc. #105 at 2.

No disciplinary report from December 2014 has been produced. As

the Court previously stated: “This case relates directly and

                                7
specifically to events beginning in December 2014, and to

disciplinary reports issued and actions taken thereafter.

Accordingly, disciplinary records including reports and hearing

materials, regarding plaintiff, relating to events occurring on

or after December 1, 2014, are relevant and shall be disclosed.”

Doc. #93 at 5-6. If no disciplinary report was issued to

plaintiff in December 2014, or no such report can be located,

defendant shall expressly confirm that fact in a sworn response.

              With respect to RFP #15, the request relevant to the

property receipts, defendant was required to provide

“documentation and receipts related to property taken from

plaintiff on December 19, 2014 ... if no such materials exist

related to those dates, defendant shall expressly confirm that

fact in a sworn response.” Doc. #93 at 13 (emphasis added). In

response to this Court’s order, defendant produced “Inmate

Property Inventory Forms dated 7/30/15[.]” Doc. #116 at 82, 97-

99. This is the only supplemental production produced by

defendant in response to RFP #15.3 See Doc. #116 at 82. Defendant



                                                            
3 Defendant has provided, in his supplemental response to RFP #3,
documentation related to items “Returned to Inmate” on December
19, 2014, and “Returned to Inmate” or “Discarded” on December
29, 2014. See Doc. #116 at 89-96. Defendant also produced two
“Inmate Property Inventory Form[s]” with illegible dates. See
Doc. #116 at 97-98. Defendant claims that these items are “dated
12/29/14.” Doc. #116 at 77. If defendant asserts that these
materials are also responsive to RFP #15, he should expressly
reference them in that response as well.
                                                               8
has made no supplemental response relating to property allegedly

taken on December 19, 2014. Defendant shall comply with this

Court’s order: “[I]f no such materials exist related to those

dates, defendant shall expressly confirm that fact in a sworn

response.” Doc. #93 at 13.

     b. RFP #11 and #14

     As to RFP #11 and #14, Defendant has produced close to

1,800 pages of allegedly responsive, but heavily redacted,

material along with a privilege log. See generally Doc. #117,

Doc. #116 at 101-119. Again, Defendant has not stated whether he

has additional responsive material in his possession, custody,

or control, nor whether other responsive material exists. See

Doc. #116 at 101-119. As noted above, “Defendant Roy maintains

all objections raised in his prior response dated September 24,

2018.” Id. at 75.

     As previously advised, defendant cannot merely assert an

objection and withhold relevant material; if he “asserts a

privilege, or seeks to redact materials on the grounds of safety

and security concerns, a privilege log must be produced.” Doc.

#93 at 6-7, 9 (emphasis added). Defendant shall supplement his

responses to RFP #11 and #14 to confirm whether any additional

responsive materials exist, and provide a supplemental privilege

log if appropriate.



                                9
              As to the documents for which a privilege log was produced,

defendant raises two grounds for withholding or redacting the

documents at issue: (1) Attorney-Client Privilege and (2) Safety

and Security Concerns. See Doc. #116 at 101-119. The Court will

address these objections in turn.

                       i.           Attorney Client Privilege

              “A party invoking the attorney-client privilege must show

(1) a communication between client and counsel that (2) was

intended to be and was in fact kept confidential, and (3) was

made for the purpose of obtaining or providing legal advice.” In

re Cty. of Erie, 473 F.3d 413, 419 (2d Cir. 2007). “In civil

suits between private litigants and government agencies, the

attorney-client privilege protects most confidential

communications between government counsel and their clients that

are made for the purpose of obtaining or providing legal

assistance.4” Id. at 418 (footnote in original).


                                                            
4   As the Second Circuit has stated:
       Certain limitations to the government attorney-client
       privilege, not implicated here, may render an otherwise
       protectable communication unprotected. See Nat’l Council
       of La Raza[ v. Dep’t of Justice], 411 F.3d [350, 360–61
       (2d Cir. 2005)] (holding that the government could not
       invoke the attorney-client privilege to bar disclosure
       of a legal memorandum where the government had
       incorporated it into its policy by repeatedly, publicly
       and expressly relying upon its reasoning and had adopted
       its reasoning as authoritative within the agency); see
       also Niemeier v. Watergate Special Prosecution Force,
       565 F.2d 967, 974 (7th Cir. 1977); Falcone v. IRS, 479
       F.Supp. 985, 989–90 (E.D. Mich. 1979).
                                                               10
              The following pages were withheld from plaintiff on the

basis of attorney-client privilege: Bates 759-765, 776-805, 915-

939, 991-1072, 1096-1151, and 1658-1768. The Court has reviewed

all of these pages and agrees with defendant. These pages

contain communications between Department of Corrections

employees and the Assistant Attorney General representing the

defendants in this case, distributing and discussing case

filings and discovery requests. These communications fall

squarely within the attorney-client privilege and are not

discoverable.

                    ii.             Safety and Security

              Defendant’s remaining productions were redacted or withheld

on the grounds of “Safety and security[.]” Doc. #116 at 101-119.

In reviewing documents withheld for this reason, the Court bears

in mind that the Department of Correction “is likely to have a

better understanding of security risks than a prisoner.” Lopez

v. McEwan, No. 3:08CV0678(JCH), 2010 WL 537744, at *3 (D. Conn.

Feb. 12, 2010). As to relevant documents, however, defendant, as

“[t]he party resisting discovery[,] bears the burden of showing

why discovery should be denied.” Cole, 256 F.R.D. at 80.

              While the vast majority of documents were redacted rather

than withheld, hundreds of pages were redacted in their



                                                            
In re Cty. of Erie, 473 F.3d 413, 418 n.5 (2d Cir. 2007).
                                                               11
entirety. The bulk of those fully redacted pages, specifically

Bates numbers 22-379, 386-389, 397-417, 420-424, 427-499, 519-

619, 623-755, 756-758, 766-775, 806-838, 844-872, 880-884, 887-

899, 907-914, 944-979, 983-990, 1152-1348-1381, 1384-1404, 1407-

1520, and 1522-1657, contain spreadsheets detailing personal

information of prisoners. Plaintiff’s name appears on some, but

not all, of these lists. The lists were sent by e-mail, and the

first names of prison staff who sent or received the e-mail with

the attachments have been redacted as well. The e-mails contain

only a subject line; there is no content in the body of the e-

mails. The substantive content is contained in the spreadsheets

attached to the e-mails.

     The Court has already denied plaintiff’s requests for

documents identifying other inmates generally as irrelevant to

this action. See Doc. #93 at 8. Following its review of these

documents specifically, the Court finds that the redactions are

appropriate, and that the potential safety and security concerns

of disclosing this information to plaintiff outweigh any

potential relevance they may have. See Darazs v. Dzurenda, No.

3:14CV01330(JCH), 2016 WL 1732718, at *2 (D. Conn. Apr. 29,

2016) (finding production of documents “redacted to conceal the

personal and identifying information of inmates not involved in

the subject incident” sufficient to meet defendant’s discovery

obligations). Accordingly, to the extent that plaintiff seeks to

                               12
compel additional production of, or to remove redaction from,

these documents, that request is DENIED.

     Bates numbers 1-11, 13-17, 21, 380-385, 390-396, 418-419,

425-426, 500-507, 509-510, 512-514, 516-518, 620-622, 839-843,

873-874, 875-879, 885-886, 900-906, 940-943, 980-982, 1073-1095,

1382-1383, 1405-1406, and 1521 were provided to plaintiff with

some redactions. Specifically, in addition to the names of other

prisoners, certain personal information (such as the first

names), of prison staff has been redacted. Defendant contends

these redactions are appropriate to address safety and security

concerns. Courts in this district have routinely decided, absent

a specific need for further identifying information, that “the

release of that information would pose a threat to the security

of other inmates and staff” and such “redactions are

appropriate.” Daniels v. Murphy, No. 3:11CV286(SRU), 2013 WL

587005, at *4 (D. Conn. Feb. 12, 2013); see also Darazs, 2016 WL

1732718, at *2.

     Plaintiff has access to the bulk of the content of these

pages, but has not raised any specific argument that an

individual name or any individual document should not be

redacted. This case does not involve the need to identify any

unknown defendants or witnesses. See Doc. #93 at 7-9.    The Court

has reviewed these pages and sees no basis for further

disclosures. Accordingly, to the extent that plaintiff seeks to

                               13
compel additional production of, or to remove redaction from,

these documents, that request is DENIED.

      The remaining seven pages, Bates numbers 12, 18-20, 508,

511, and 515, were withheld due to “Safety and security[.]” Doc.

#116 at 101-108. The Court has reviewed these pages in detail,

and concluded that they need not be disclosed. In particular,

these materials fall outside the time range of the “period

between December 1, 2014, and December 31, 2015[,]” Doc. #93 at

12-13, which was a restriction previously imposed by the Court.

Additionally, these documents do not have any apparent relevance

to the events described in the third amended complaint.

Accordingly, to the extent that plaintiff seeks to compel the

production of these documents, that request is DENIED.

IV.   Conclusion

      For the reasons set forth herein, the Court DENIES, in

large part, and GRANTS, in part, plaintiff’s motion to compel

discovery [Doc. #105]. In summary:

  1. As to RFP #1, #2, #3, and #15, generally, defendant shall
     supplement his responses to confirm whether any additional
     responsive materials exist, and provide a privilege log if
     appropriate.

  2. As to RFP #1, specifically, defendant shall provide any
     disciplinary report(s) issued to plaintiff in December
     2014. If no such report exists, or none can be located,
     defendant shall confirm that fact in a sworn response.

  3. As to RFP #11 and #14, defendant shall supplement his
     responses to confirm whether any additional responsive


                                14
     materials exist, and provide a supplemental privilege log
     if appropriate.

  4. As to RFP #15, specifically, defendant shall provide
     “documentation and receipts related to property taken from
     plaintiff on December 19, 2014 ... if no such materials
     exist related to those dates, defendant shall expressly
     confirm that fact in a sworn response.” Doc. #93 at 13
     (emphasis added).

     Defendant Roy shall provide supplemental responses to

plaintiff’s requests for production, as described above, on or

before March 29, 2019.

     SO ORDERED at New Haven, Connecticut, this 11th day of

March, 2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                               15
